Citation Nr: 0929458	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an initial evidence in excess of 10 
percent for gastritis, hiatal hernia.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  By rating action dated March 2006, the 
RO granted service connection for 
migraine headaches and gastritis, hiatal hernia.  Evaluations 
of 30 percent and noncompensable, respectively, were 
assigned, effective December 2005.  The Veteran disagreed 
with the assigned ratings.  This case was previously before 
the Board in July 2008, at which time it was remanded for 
additional development of the record.  Based on the 
additional evidence, the RO, by rating decision dated April 
2009, assigned a 10 percent evaluation for gastritis, hiatal 
hernia, effective December 2005.  


FINDINGS OF FACT

1.  The Veteran has at least two prostrating headaches a 
month.

2.  Prior to September 7, 2008, the Veteran's gastritis was 
manifested by abdominal tenderness, with no evidence of 
considerable impairment of health.

3.  From September 7, 2008, the Veteran's gastritis is 
manifested by pyrosis, regurgitation and substernal and arm 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an in initial evaluation of 50 percent 
for migraine headaches have been more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for gastritis, hiatal hernia, prior to September 7, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

3.  The criteria for an initial evaluation of 30 percent for 
gastritis, hiatal hernia have been more nearly approximated, 
effective September 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This case arises from the initial award of service connection 
for the disabilities on appeal.  In a December 2005 letter, 
issued prior to the rating decision on appeal, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate her claims for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
Veteran of the information and evidence needed to establish a 
disability rating and effective date.  The March 2006 letter 
also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for her claimed conditions, and the effect that the condition 
have on her employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
case was readjudicated in April 2009.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, private medical records and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Migraine headaches 

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Throughout her appeal, the Veteran has consistently reported 
to medical providers that she has at least two prostrating 
attacks of migraine headaches each month.  She reported to a 
private physician in October 2006 that she had headaches 
twice a month. She told the same physician in September 2007 
that her headaches were fairly frequent, and lasted for a 
long time.  Medication helped only slightly.  When she was 
examined by the VA in December 2008, she stated the pain from 
her headaches was unbearable, and that two to three times a 
month, she had prostrating headaches that required her to 
retreat to a dark room and try to sleep.  She added that 
light and sound were aggravating factors.  Based on this 
evidence, the Board concludes that the clinical findings more 
closely approximate the criteria for a 50 percent evaluation, 
the maximum rating under Diagnostic Code 8100.  

B.  Gastritis, hiatal hernia 

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or 
more of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When she was examined by the VA in January 2006, the Veteran 
reported that she had abdominal pain on a daily basis.  An 
examination revealed mild right upper quadrant and moderate 
tenderness in the right and left lower quadrants, without 
guarding or rebound.  Positive bowel sounds were present in 
all quadrants.  There was no hepatosplenomegaly, and no 
masses were appreciated.  

Private medical records disclose that the Veteran reported in 
June 2006 that she was having a lot of acid reflux and 
heartburn-like symptoms.  The examiner prescribed medication 
that she had previously used for gastroesophageal reflux 
disease.  She again reported some heartburn and nausea when 
she was seen for follow-up in October 2006.  The Veteran 
related she had mild reflux symptoms in September 2007.

When examined by the VA on September 7, 2008, the Veteran 
reported pyrosis approximately three times a week.  She had 
regurgitation to water brash at least four times a week.  In 
addition, she said she sometimes had substernal chest pain, 
and right arm pain associated with her gastrointestinal 
condition.  She stated that she did not have dysphagia.  No 
masses, guarding or rebound was reported on clinical 
evaluation.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted prior to 
September 7, 2008.  Prior to the VA examination conducted at 
that time, there was no clinical evidence of pyrosis, 
regurgitation or substernal or arm pain.  Her symptoms were 
not productive of considerable impairment of health.  
However, the September 7, 2008 examination revealed that 
these symptoms were present.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Resolving 
the benefit of the doubt in the Veteran's favor, the Board 
concludes that a 30 percent evaluation is warranted for 
gastritis, hiatal hernia, effective September 7, 2008.  
However, in the absence of findings suggestive of severe 
impairment of health, there is no basis for a rating higher 
than 30 percent.  

C.  Other considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's migraine headaches or gastritis, hiatal 
hernia.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology with respect to both conditions.  The 
criteria pertaining to gastritis and hiatal hernia provide 
for additional or more severe symptoms than currently shown 
by the evidence.  The migraine headache criteria contemplate 
severe economic inadaptability, which has not fully been 
shown.  In this regard, her representative noted that she 
missed three to five days per month at most.  Thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

An initial evaluation of 50 percent for migraine headaches is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for gastritis, 
hiatal hernia, prior to September 7, 2008, is denied.

An initial evaluation of 30 percent for gastritis, hiatal 
hernia, from September 7, 2008, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


